DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1-15 have been amended.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 1, 14 and 15, though Aman et al.(US 2015/0297949) teaches manipulating the hue or saturation of a stored background image (0427 lines 7-11), Aman et al. fails to teach obtain a background image corresponding to the obtained captured image; specify a difference in hue or a difference in chromaticity between the obtained captured image and the obtained background image specify at least one of saturation of the obtained captured image and saturation of the obtained background image determine a foreground area based on a threshold value set according to the specified and the specified difference in hue or the specified difference in chromaticity. Therefore, claims 1-15 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 12/27/20, with respect to claims 1-15 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 112(f) interpretation of claims 1-13, and the 35 U.S.C. 101 rejections of claims 1-14, have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/Said Broome/Primary Examiner, Art Unit 2699